Citation Nr: 0604552	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  96-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had active military service from May 1971 to 
September 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).  In September 2002, the Board undertook 
additional development of the appellant's claims.  In 
September 2003, these issues were remanded for further 
development.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1. The veteran's generalized anxiety disorder is currently 
manifested by considerable impairment of social and 
industrial adaptability, or occupational and social 
impairment with reduced reliability and productivity.

2.  The veteran is currently service-connected for 
generalized anxiety disorder, evaluated as 50 percent 
disabling, chronic active hepatitis, currently evaluated as 
10 percent disabling, internal medium hemorrhoids, currently 
evaluated as noncompensably disabling, a deviated nasal 
septum, currently evaluated as noncompensably disabling, and 
left ear defective hearing, also evaluated as noncompensably 
disabling; these ratings combine to a 60 percent evaluation.  
The veteran also has several nonservice connected 
disabilities, to include substance abuse disorders, and a 
right above the knee amputation.

3.  The veteran's service connected disabilities, to include 
his service-connected generalized anxiety disorder, do not 
alone prevent him from securing or following substantially 
gainful employment, considering the impairment from the 
disorder and his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent, 
for the veteran's service connected schizophrenia, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9400 (1996, 2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2005.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated July 1996, the 
Board Remand dated September 2003, and the supplemental SOCs 
(SSOCs) dated August 1996, August 1998, February 2002, and 
August 2005, he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2005 
SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in February 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Historically, the Board notes that the veteran was first 
granted service connection for a psychiatric disability at a 
50 percent evaluation by a May 1975 RO decision.  The veteran 
at that time was granted service connection for "anxiety 
reaction in a paranoid personality", based on the veteran's 
service medical records and the report of a VA examination.  
The veteran appealed this evaluation numerous times, and 
received several temporary total evaluations due to 
hospitalization, prior to initiating the current appeal.  In 
November 1992, the veteran again filed a claim for an 
increased rating and for entitlement to individual 
unemployability, and this appeal ensued.

Many of the veteran's treatment records show treatment for 
the veteran's nonservice connected disabilities, to include 
treatment for his right leg above the knee amputation due to 
a gunshot wound in 1994, and treatment for substance abuse 
disorders.

The veteran's Social Security records indicate that he was 
found to be disabled from July 1981, for a primary diagnosis 
of severe musculoskeletal pain, with a secondary diagnosis of 
mental impairments.

The veteran was hospitalized in May 1996 for treatment for a 
substance abuse disorder, specifically cocaine, cannabis, and 
alcohol dependence.

During a March 1997 RO hearing, the veteran reported that he 
was unemployed and did very little during the day other than 
feeding his chickens and watching TV.  He reported that even 
with his artifical leg, it was hard for him to get around, 
and that he also had a problem with one of his hands which 
had been badly lacerated.  He stated that he had stopped 
working prior to losing his leg.  He also reported problems 
with insomnia, nightmares, and hearing voices.  The veteran's 
mother testified that she had observed him behaving in a very 
nervous manner.

The report of the veteran's VA psychiatric examination dated 
September 1997 indicates that the veteran at that time was 
found to be not very clean looking, and expressed freely with 
a floating anxiety, but had no thought disorder, and was well 
oriented, with no suicidal rumination, and no overly 
depressive signs found, with judgment preserved.  The veteran 
did report trouble sleeping.  The veteran was diagnosed with 
a generalized anxiety disorder, and substance use disorder, 
alcohol, cocaine, and cannabis dependency by history and 
record in reported remission.  The veteran was also noted to 
have strong antisocial personality disorder traits.  The 
veteran was assessed with a Global Assessment of Functioning 
(GAF) of 60.

The report of November 1997 outpatient treatment indicates 
that the veteran was anxious and agitated, but was well 
dressed and well groomed, with eye contact and rapid speech.  
He had coherent and appropriate speech content and thought 
process,  He had no illusions or hallucinations, and no 
suicidal or homicidal thoughts.  He was diagnosed with 
generalized anxiety disorder, with a GAF of 60.

The report of VA examination dated January 2001 indicates 
that the veteran was found to be clean, adequately dressed 
and groomed, and alert and oriented times three.  He had an 
anxious mood, with attention good, full range of affect, 
concentration and memory good, and speech clear and coherent.  
He was found to be not hallucinating, not suicidal or 
homicidal, insight and judgment were fair, and he had good 
impulse control.  Urine toxicology was positive for cocaine.  
The veteran was diagnosed with generalized anxiety disorder 
and cocaine abuse, with a GAF of 65.

A statement from a private physician dated March 2002 
indicated that the veteran, due to his mental and physical 
condition, was found to be unable to engage in gainful 
activities and was found to be totally incapacitated for 
work.

The veteran received a VA examination in October 2002 for his 
service connected hepatitis and hemorrhoid conditions.  The 
examiner at that time indicated that these conditions did not 
prevent him from being gainfully employed.

The report of a general VA medical examination dated October 
2002 indicated that the veteran complained of anxiousness, 
insomnia, and nervousness.  He was noted to walk using a 
right leg prosthesis with little discomfort and had 
limitation with the right hand movement to fine coordination.  
After examination, the veteran was noted to have mild 
hepatomegalia, and to be status post hemorrhoidectomy.  The 
veteran was diagnosed with Hepatitis C and B virus positive, 
status post right above the knee amputation, right leg 
prosthesis dependent, well tolerated, anklyosis of the right 
wrist with deformity angulation, cholelithiasis, status post 
hemorrhoidectomy, drug abuse, and status post nasal septum 
deviation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during the course of this 
appeal.  Prior to November 7, 1996, generalized anxiety 
disorder was rated under 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  Effective November 7, 1996, the rating schedule 
for mental disorders was amended and redesignated as 38 
C.F.R. § 4.130, Diagnostic Code 9400.  61 Fed. Reg. 52700 
(Oct. 8, 1996).  Therefore, the veteran's claim for an 
increased rating for generalized anxiety disorder will be 
evaluated under both the new and old law.  

The rating criteria in effect prior to November 7, 1996 
provides a 50 percent rating for considerable impairment of 
social and industrial adaptability.  A 70 percent rating is 
warranted for symptomatology such as to produce severe 
impairment of social and industrial adaptability, and a 100 
percent rating is warranted for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).
Under the revised rating criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A Global Assessment of Functioning (GAF) rating is a scale 
from 1 to 100 (with 100 reflecting the most severe 
impairment) reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).
A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

It should be noted that GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

The Board finds that the veteran is currently properly rated 
as 50 percent disabled for his service connected generalized 
anxiety disorder.  In this regard, the Board notes that, 
although the veteran has reported problems with insomnia, 
nightmares, and hearing voices, the findings from the 
veteran's January 2001 VA examination indicate that he was 
found to be clean, adequately dressed and groomed, and alert 
and oriented times three, to have an anxious mood, but to 
have good attention, concentration and memory, a dull range 
of affect, but clear and coherent speech.  The Board also 
notes that the veteran during a VA examination in September 
1997 was found to have no thought disorder, and was well 
oriented, with no suicidal rumination, and no overly 
depressive signs found, with judgment preserved.  Recent 
treatment records do no show any treatment for any 
psychiatric disorder.  The Board also notes a finding of a 
GAF of 60 in November 1997, which is indicative of no more 
than moderate difficulty in social, occupational, or school 
functioning, and a GAF of 65 in January 2001, which is 
indicative of only mild symptomatology or some difficulty in 
social, occupational, or school functioning but, generally 
functioning pretty well.  The Board finds this level of 
disability consistent with a finding of no more than 
considerable impairment of social and industrial 
adaptability, or occupational and social impairment with 
reduced reliability, and productivity, such that a 50 percent 
rating would be warranted under either the old or the new 
criteria, the rating the veteran is currently receiving.

The preponderance of the evidence of record does not indicate 
that the veteran has occupational and social impairment, with 
deficiencies in most areas, or severe impairment of social 
and industrial adaptability, such that a higher rating of 70 
percent would be warranted.  In this regard, the Board notes 
that the veteran has not been found at any time to have 
suicidal ideations; obsessional rituals, obscure or illogical 
speech, or near continuous panic or depression.  The veteran 
has apparently been able to maintain some relationships with 
his friends, who he reported, in his Social Security 
application, would come to his house to play dominoes with 
him, and has been able to maintain a relationship with his 
mother, with whom he lived at least at one time, and was 
noted as recently at October 2002 to be able to maintain a 
relationship with a girlfriend, who accompanied him to his 
most recent VA examinations.  Therefore the Board finds that 
a 70 percent rating would not be in order.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to a total disability evaluation based on 
individual unemployability.

The veteran also contends that service connection is 
warranted for individual unemployability.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2005).  If the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994).

The record reflects that the appellant is service-connected 
for generalized anxiety disorder, evaluated as 50 percent 
disabling, chronic active hepatitis, currently evaluated as 
10 percent disabling, internal medium hemorrhoids, currently 
evaluated as noncompensably disabling, a deviated nasal 
septum, currently evaluated as noncompensably disabling, and 
left ear defective hearing, also evaluated as noncompensably 
disabling.

These evaluations do not meet the criteria that the veteran 
must have one service-connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met in this instance.

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as here, an 
extra-scheduler rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.
The Board finds that the veteran is not entitled to a total 
disability evaluation based on individual unemployability.  
In this regard, while the veteran reports he is unable to 
work due to his service connected disabilities, the 
preponderance of the medical evidence of record does not 
indicate that the veteran is unable to work due to his 
service connected disabilities alone.  Social Security 
records reflect that the veteran has been in receipt of 
disability benefits for many years due to a primary diagnosis 
of severe musculoskeletal pain, in large part due to his 
nonservice connection right leg above the knee amputation, 
with only a secondary diagnosis of mental impairments. 
Furthermore, the veteran's most recent GAF score of 65 is 
indicative of only mild symptomatology, with only some 
difficulty in social, occupational, or school functioning.  
Finally, the Board notes that the veteran's recent outpatient 
treatment records do not show that the veteran is currently 
undergoing treatment for his service connected disabilities, 
but primarily for his nonservice connected right leg above 
the knee amputation.  While the veteran clearly does have 
some employment impairment due to his service connected 
disabilities, the Board finds that the level of impairment to 
the veteran's employment is adequately reflected in the 
disability evaluation the veteran currently receives. 

While an opinion from a private physician dated March 2002 
indicated that the veteran was totally incapacitated for 
work, that opinion was based on both the veteran's mental and 
physical conditions, and the examiner made no distinction 
between the veteran's service connected, and his considerable 
nonservice connected disabilities.  The Board does not 
dispute that the veteran may be completely incapacitated from 
working; however, the evidence of record does not show that 
the veteran is unable to work due solely to his service 
connected disabilities.

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to a service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling, is denied.

Entitlement to a total rating based upon individual 
unemployability due to a service connected disability is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


